DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021;04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2015/0185980)
As to Claim 1, An et al. discloses An electronic device, comprising: 
a display having a display area that is variable (fig.6-8, 11- display 860; para.0053, 0103-0104); and 
at least one processor operably connected to the display (fig.8-processor 810; para.0103), 
wherein the at least one processor is configured to: control the display to display a plurality of elements on the display (fig.3-6; application 1, sub-menu 520 (including menu elements 522,524,526) and event icon 512; fig.11-para.0116-0117-video application, various control menus, and event icon 1112); 
receive a user input requesting resizing of the display area (fig.5- para.0071- in response to user selection of event icon 512, pop-menu 522 and multi window 524 are displayed; when pop-menu 522 is selected, the first or second application can be displayed in a pop-up form (read as request resizing of the display area), when multi-window menu 524 is elected, first and second can be displayed in multi-window form; fig.11- para.0117-when a user input for message event icon 1112, image of video capturing application is displayed in a pop-up window {the user input itself to the event icon 1112 is read as request of resizing the display area}); 
in response to the user input, identify a core element among the displayed plurality of elements (fig.3-6,11; para.0071, 0073; user selection of event icon 512, pop-menu 522 and multi window 524 are displayed, and in response to selecting pop-up menu 522 {read as core element} the first or second application is displayed in pop-up form and in response to selection of multi-window menu 524 {read as core element} first and second are displayed in multi-window form; fig.11-in response to user input to event  icon 1112, application currently displayed, is moved to pop-up window {the icon 1112 read as core element}) and 
resize the display area based on the received user input and the identified core element (fig.3-6-first or second application may be displayed pop-up form based on selection of pop-up menu 522;  in multiwindow form 524 display area is resized first display area and second display area (fig.3-4, 6); para.0057-0062- when first application is a video playback application not requiring frequent user input, first and second application may be displayed in pop-up form; when first application (current running application) an internet application requiring frequent user input, then first and second applications may be displayed in multi-window form; fig.11-para.0117- the display area of the image of video capturing application is resized to predetermined pop-up window 1122 based on user input to event icon 1112)
wherein a first window in which the core element is displayed is resized in proportion to resizing of the display area (fig.3-6; display window of app1 may be resized to pop-up form (in pop-up form) or first application window is resized to a first display area and second application to second display area (342,344, 442,444, 622,624); fig.11-para.0117- video capturing application window, is resized to predetermined pop-up window 1122).
	
As to Claim 2, An et al. discloses wherein the at least one processor is further configured to: detect a touch input to the display area selecting a first element from among the displayed plurality of elements (fig.5-para.0072-0073, selection (tap or contacting) of event icon 512; fig.11-para.0065, 0117- user input to event icon 1112); and wherein identifying the core element includes setting the first element as the core element based on the detected touch input (fig.5- 0070-0071,0073- sub menu 520 (including pop-up menu 522 and multi window menu 524) displayed based on user input to icon 512; fig.11-event icon 1112 itself is read as core element as it selected from the display elements).

As to Claim 3, An et al. discloses wherein the touch input is: received while the user input is maintained, received within a predetermined period of time before initial detection of the user input or received within a predetermined period of time after the initial detection of the user input (fig.5-para.0070-0071- user into to event icon 512 is received before selection of pop-menu 522 or 524).

As to Claim 4, An et al. discloses a memory (fig.8-memory 820), wherein default information for each of a plurality of potential display areas is stored in the memory (fig.3; fig.5- sub-menu 520  including pop-up form 522 or multi-window form 524; para.0057-0062,0066,0117), and wherein the core element is identified based at least in part on the default information (fig. 3; fig.5- sub-menu 520  including pop-up menu 522 based on pop-up form and  multi-window menu 524 for multi-window (split  window) form).
As to Claim 5, An et al. discloses a memory (fig.8), wherein priorities associated with at least some of the displayed plurality of elements are stored in advance in the memory (para.0057-0062; it determined if first application require user input frequently or not frequently), and wherein at least one element is selected from among the plurality of displayed elements for display in the resized display area is based on a size of the resized display area, the core element, and the priorities (fig.3ab- para.0058-first application displayed in a pop-up window, when pop-up menu 522 is selected, and first application mainly performs screen based video/camera operation not requiring frequent user input; fig.3cd-para.0062-first application displayed in multiwindow form, multi window 524 selected, and requires frequent user input).

As to Claim 8, An et al. discloses wherein the touch input selecting the first element identified as the core element is detected while the user input requesting the resizing is received (fig.5- user input on event 512 generates sub-menu 520 including pop-up menu 522, multi-window 524 (resizing) for selection; fig.11- in response user input on event icon 1112, the video application and the second application is displayed in pop-up form)

As to Claim 9, An et al. discloses wherein the touch input selecting the first element identified as the core element is maintained as the display area is resized in response to the received user input (fig.5- para.0073- the contact is moved (that is, dragged) to an area corresponding to at least one menu in the sub menu 520, a screen can be switched on this basis).

As to Claim 10, An et al. discloses wherein the at least one processor is further configured to: receive a touch input to at least a part of the display area and detect a release of the touch input, while the user input requesting resizing of the display area is maintained, set a size of the first window including the core element based on the release of the touch input (fig.5-while sub-menu 520 is displayed (user input 512 is maintained) user may tap for selecting one menu from the sub-menu 520).  

	As to Claims 13-20 are method claims drawn to the apparatus of Claims 1-5,8-10 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2015/0185980) in view of Lee et al. (US 2017/0286042).
As to Claim 11, An et al. does not expressly disclose, but Lee et al. discloses: wherein the display is a rollable display, and wherein the user input includes a rolling operation for resizing the display area of the rollable display that is exposed through a frontal portion of the electronic device (fig.12, 19; para.0082, 0083, 0187- display 112 may be rolled and exposed by user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of An et al. by implementing a rollable display, as disclosed by Lee et al., the motivation being to be able to output an application based on a display state and a direction of the display device in accordance with intention of a user (para.0026-Lee).

As to Claim 12, An et al. does not expressly disclose, but Lee et al. discloses: wherein the display is a slidable display, and wherein the user input includes a sliding operation for resizing a display area of the slidable display that is exposed through a front portion of the electronic device (fig.20, para.0082,0084, 0190- display 112 may be a slidable display and exposed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of An et al. by implementing a slidable display, as disclosed by Lee et al., the motivation being to be able to output an application based on a display state and a direction of the display device in accordance with intention of a user (para.0026-Lee).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is allowable over the prior art since the cited references taken alone or in combination do not teach or disclose “wherein, as the display area is resized: display of the core element is maintained; a first set of display of elements included in the first window in which the core element is displayed are gradually reduced and/or removed from display; and a second window separate from the first window is added to the display, and a second set of display elements included in the second window are gradually enlarged and/or added to display” in combination with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627